Sur Motion for Rehearing or in the Alternative for Certification to the Appellate Court.
VAN DUSEN, District Judge.
The defendant, R. K. Laros Company (hereinafter, “Laros”), has not directed this court’s attention to any matters which would alter the conclusions stated in its original Memorandum Opin*455ion (Document No. 36). This court was aware of the status of the pleadings at the time Laros filed its motion. This does not affect the conclusion that Laros was delinquent in filing its motion and that it would be inequitable to bring in new parties at this date and delay the trial when the sole benefit of such action would accrue to Laros. The fact that no Answer has been filed in Civil Action No. 24540 is not significant in view of the fact that Answers were filed on February 10, 1958 (Document No. 4), and on May 12, 1958 (Document No. 16) to the almost identical Complaint in the companion case, Civil Action No. 26387.1 The contentions of the parties in both actions are known. The absence of an Answer to the Complaint in Civil Action No. 24540 has not hampered the parties in their preparations for trial. The lack of a formal pleading under these circumstances does not preclude this court from considering the equities in passing on the instant motion. It is also noted that the unanswered amendments to both Complaints (Document No. 11 in Civil Action No. 24540 and Document No. 54 in Civil Action No. 26387) only add the surrender of the original patent and the grant of a reissue patent and, in Civil Action No. 26387, also acknowledges the intervention of Laros as a defendant. These amendments in no way affect the substantive issues.
The use of the phrase “in the meantime,” on page 3 of the original Memorandum Opinion [24 F.R.D. 452], was unfortunate since it does not clearly express the court’s reasoning on the point involved. It is immaterial to the court’s decision that two of the depositions were taken after Laros filed its motion. The fact remains that (assuming a favorable ruling), if the motion had been filed earlier, Armour and Company would have been made a party in time to participate in these proceedings, as well as in the other two depositions (see footnote 1 on page 3 of the original Memorandum Opinion (Document No. 36) ).
The court takes this opportunity to note that it still has not been made clear to it why anyone with, a right to sue in his own name should be designated an indispensable party to a patent infringement suit, for when considered in the light of the jurisdictional limitations on bringing an action, this proposition would bar many persons with bona fide claims from securing redress. One of our primary concerns is to protect defendants from a series of suits arising out of the same claim or transaction. But the judiciary has a higher obligation to provide a remedy for anyone with a just claim. Therefore, when the two interests conflict and we are given a choice, this court is inclined to select that interpretation which will facilitate the availability of a forum, rather than leave a bona fide claimant remediless.
This court is of the opinion that there is a substantial ground for differences of opinion with respect to this decision insofar as it relates to Armour and Company. If our view of the law is in error and Armour and Company is an indispensable party to this action, any trial would be useless. It would, therefore, materially advance the ultimate termination of this litigation if an immediate appeal from this decision was allowed pursuant to 28 U.S.C.A. § 1292(b). An order containing this certification will be entered later today, since Armour has not filed the stipulation referred to in Document No. 36.
Also, it is noted that Armour has reaffirmed the position taken in the letter of December 1, 1959, which is attached to the original Memorandum Opinion, by *456the attached letter of December 14, 1959, which states:
“Armour * * * would not share any part of the damages which may be obtained by Benger in this action.”
Order
And Now, December 24, 1959, It Is Ordered that the motion of defendant R. K. Laros Company for rehearing on the court’s Memorandum Opinion and Order dated December 3, 1959, is denied.

. In view of the stipulation to consolidate these actions for trial (Document No. 8 in Civil Action No. 24540 and Document No. 68 in Civil Action No. 26387), the position taken in the answer filed in Civil Action No. 26387 is particularly significant as far as both actions are concerned.